Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, and 12-14  to drawn to an in vitro method for assessing whether a human subject has periodontitis, comprising determining the age of the human subject and detecting, in a sample of saliva from said human subject, the concentrations of proteins consisting of Hepatocyte Growth Factor (HGF) and Matrix Metalloproteinase 8 (MMP-8); determining a testing value reflecting the joint concentrations determined for said proteins in combination with the age of the subject; comparing the testing value with a threshold value reflecting in the same manner the joint concentrations and the age as associated with periodontitis, so as to assess whether the testing value is indicative for periodontitis in said subject;
 and drawn to the use of the age of a human subject and the concentrations of proteins consisting of HGF and MMP-8 in a saliva sample of said subject, as biomarkers for assessing whether the subject has periodontitis; and 
drawn to an in vitro method for determining a change in status of oral health in a human subject over a time interval from a first time point t1 to a second time point t2, the method comprising detecting, in at least one sample of saliva obtained from said subject at t1 and in at least one sample of saliva obtained from said patient at t2, the concentrations of proteins consisting of HGF and MMP-8, and comparing the concentrations, whereby a difference in both concentrations reflects a change in status; and 
drawn to a method of diagnosing whether a human patient has periodontitis, comprising detecting in a sample of saliva of the human patient proteins consisting of Hepatocyte growth factor (HGF) and Matrix Metalloproteinase 8 (MMP-8), and assessing the presence of periodontitis in the patient on the basis of the concentrations of said proteins in said sample and the age of the patient; and
drawn to a method of detecting proteins consisting of Hepatocyte growth factor (HGF) and Matrix Metalloproteinase 8 (MMP-8) in a human patient suffering from periodontitis, comprising: (a) obtaining a saliva sample from a human patient; and (b) detecting whether Hepatocyte growth factor (HGF) and Matrix Metalloproteinase 8 (MMP-8) are present in the sample by contacting the sample with one or more detection reagents capable of binding said proteins and detecting binding between each protein and the one or more detection reagents. 5

Note: Claim 4: is a “use” claim  and does not set forth any method steps. See MPEP 2173.05 (q). Please include the method steps in claim 4.

Group II, claim(s) 5-8, drawn to a system for diagnosing periodontitis in a human subject, the system comprising: - detection means able and adapted to detect in a sample of saliva of the human subject proteins consisting of HGF and MMP-8; - a processor able and adapted to determine from the determined concentrations of said proteins, and the age of said subject, an indication whether the patient has periodontitis.

Group III, claim(s) 9-11, drawn to a kit for detecting two protein biomarkers for periodontitis in a sample of saliva of a human patient, said kit comprising one or more detection reagents for detecting proteins consisting of HGF and MMP-8.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III  lack unity of invention because even though the inventions of these groups require the technical feature of periodontitis markers HGF and MMP-8, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Alves et al.  Infection and Immunity, vol. 81, no. 12, 13 December 2013, pages 4399-4407, cited in IDS. Alves et al (p. 4400-4401, p. 4404, fig. 4) discloses the periodontitis markers MMP-8 and HGF (see figures 4F and 4G, respectively)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645